Citation Nr: 1541405	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated at 10 percent prior to April 25, 2013 and at 30 percent beginning on that date.

4.  Entitlement to an effective date earlier than April 25, 2013 for the grant of an increased rating of 30 percent for PTSD.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for burn scars to the face, forearms and hands.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) based upon service-connected disabilities.  


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2005, March 2010 and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The May 2005 rating decision denied service connection for peripheral neuropathy of the upper and lower extremities.  The March 2010 rating decision, in pertinent part, granted service connection for PTSD and assigned a 10 percent rating, effective June 9, 2009.  The April 2011 rating decision denied reopening of the claim of entitlement burn scars of the face, forearms, and hands.

Subsequently, in a June 2013 rating decision the RO granted an increased rating of 30 percent, for PTSD, effective April 25, 2013.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Although the RO characterized the issues of entitlement to service connection for peripheral neuropathy of the upper extremities and lower extremities as claims to reopen, the Board finds that the claims are actually claims for service connection on the merits.  In this regard, the Board notes that the claims were originally denied in an April 2004 rating decision.  Subsequently, in August 2004, additional VA treatment records were associated with the record.  In October 2004 the RO issued a rating decision which confirmed and continued the previous denial of service connection for peripheral neuropathy of the upper and lower extremities.  Thereafter, in March 2005 the Veteran submitted a VA Form 21-4142, authorization and consent to release information form, for relevant private medical treatment records.  In May 2005 the RO issued another rating decision which confirmed and continued the previous denial of service connection.  In May 2005 the Veteran submitted a timely notice of disagreement as well as another VA Form 21-4142 for additional private medical treatment.  In December 2005 a statement of the case was issued.  In January 2006 the Veteran submitted additional information regarding his claim.  In March 2006 the record reflects (via a March 2006 letter to the Veteran, a July 2006 report of contact with the Veteran, and March and July 2006 letters to Dr. Ward) that VA was trying to obtain private treatment records from Dr. Ward.  No records were ever obtained from Dr. Ward, the Veteran was not informed of this, and no supplemental statement of the case was ever issued subsequent to these development efforts.  Thereafter, in May 2007 a letter from the Veteran indicates that he never heard anything from VA on his claim after being told that he should try to contact Dr. Ward.  The Veteran requested information on the status of his claim.  No response was provided.  Finally, in an April 2011 statement, the Veteran indicated that he had indeed submitted a substantive appeal for the December 2005 statement of the case in January 2006.  As such, the Board finds that the May 2005 rating decision denying service connection for peripheral neuropathy of the upper and lower extremities is the proper rating decision on appeal, and the issues are that of service connection on the merits, not claims to reopen.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the Veteran's claim for an increased initial evaluation, the matter of unemployability due to service-connected disabilities has been raised by the record.  In addition, the Veteran filed a claim for TDIU in November 2010, and that claim was not adjudicated by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the with respect to the claim of entitlement to an increased rating for PTSD, the Board notes that the Veteran underwent a VA examination in April 2013.  A review of this examination report reflects that the Veteran reported receiving treatment through a Vet Center.  Additionally, while the examination report reflects the examiner's findings of the Veteran's symptoms, which included chronic sleep impairment, disturbances of motivation and mood, and anxiety, the examination report does not reflect any of the Veteran's reported symptoms or his complaints whatsoever.  Notably absent are his complaints of nightmares, flashbacks, memory loss, forgetting to do tasks, and that the PTSD has impacted his marriage, all of which are described in a November 2010 written statement.  Additionally, there is evidence of difficulty concentrating noted in his son's August 2009 statement, as well as the contention made in his November 2010 VA Form 21-8940 that he stopped working in part due to his PTSD.  (Importantly, the VA examination report reflects that the Veteran stopped working due to physical ailments).  Moreover, the examination report contains no description of the Veteran's social relationships and activities, to include his association with his family and relationship with his wife.  As such, the Board finds that the VA examination is not adequate to rate the Veteran's PTSD, and remand is required in order to schedule the Veteran for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the record reflects that the most recent VA treatment records in the claims file are dated in December 2013, and are from the Mountain Home Community Based Outpatient Clinic and the Little Rock VA Medical Center.  However, records in the claims file from May 2014 and February 2015 note that the Veteran received VA medical treatment on those dates but these treatment records are not in the claims file.  

Moreover, in a December 2010 written statement the Veteran indicated that he received treatment for his PTSD through the VA at Ft. Smith.  The claims file contains records from the Vet Center dating from May 2010 to February 2011 as well as a June 2010 letter from his counselor at the Vet Center in Fayetteville, Arkansas.  However, as noted above, the Veteran reported at the April 2013 VA examination that he was then receiving treatment through the Vet Center.  These records are not in the claims file, as the only records from a Vet Center are dated from May 2010 to February 2011.  

Under the circumstances, the Board finds that on remand, up-to-date VA treatment records from all appropriate VA Medical Centers, Community Based Outpatient Clinics, and Vet Centers should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the Board notes the Veteran has reported receiving treatment from Dr. Adkins and Dr. Beard (retired).  The record contains two letters to Dr. Adkins in June and August 2003 requesting treatment records for the Veteran, and a letter to the Veteran in June 2003 noting that VA had requested records from Dr. Adkins.  Nothing further in the record shows that any records were obtained, or that the Veteran was informed that records were not obtained.  To the contrary, in the December 2005 statement of the case the Veteran was informed that records from Dr. Beard and Dr. Adkins were obtained and previously considered.  Based upon the lack of any records from Dr. Beard or Dr. Adkins in the claims file and the misinformation provided to the Veteran in December 2005 regarding such records, the Board finds that a remand is necessary in order to obtain these records.  

In an April 2011 rating decision the RO denied reopening the Veteran's claim of entitlement to service connection for burn scars of the face, forearms, and hands.  The Veteran filed a timely notice of disagreement on this issue in May 2011.  To date, the RO has not issued a statement of the case on this on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

A previously noted, although the issue of entitlement to TDIU has not been adjudicated in the first instance by the AOJ, the Veteran filed a claim for TDIU in November 2010, and he alleges that he is unemployable due to his service-connected PTSD.  As such, the issue of entitlement to TDIU is properly before the Board.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

The Veteran is currently service-connected for PTSD only.  The combined evaluation for his service-connected disabilities is 30 percent.  As such, the Veteran does not meet the schedular requirements for a TDIU.  However, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16(b).  Significantly, however, as noted above, even if the Veteran is rendered unemployable due to his service-connected disabilities, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 10.

The Board finds that both the TDIU issue and the issue of entitlement to an earlier effective date for the grant of an increased rating for PTSD must be deferred as they are inextricably intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined). 

Although individual VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected disability, they do not all directly and sufficiently address the question of his employability.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . ."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board thus finds that an opinion should be obtained regarding the combined effect of his service-connected disability/disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization for VA to obtain all private treatment records from Dr. Adkins/Dr. Beard.  After receiving the completed authorization, undertake all appropriate efforts to obtain these private treatment records.  In light of 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2015).  All development efforts with respect to this directive should be associated with the claims file.

2.  Obtain all VA treatment records from all appropriate VA treatment centers, to include Medical Centers, CBOCs, and Vet Centers.  Specifically, records should be obtained from the Mountain Home CBOC dating from December 2013 to the present, from the Ft. Smith CBOC dating anytime, from the Central Arkansas VAMC dating from December 2013 to the present, and the Vet Center in Fayetteville, Arkansas dating from February 2011 to the present.  Any negative responses should be recorded in the record.   

3.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished.  The examiner should note the Veteran's complaints and reported symptoms, including his social and occupational history.  The examiner should report the extent of the Veteran's disability in accordance with the rating criteria, including providing a global assessment of functioning (GAF) score.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, information from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore, 21 Vet. App. at 219, rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib, 733 F.3d at 1354.

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities (to include any disability for which service connection is granted as a result of this remand, namely burns of the face, forearms, and hands and peripheral neuropathy of the upper and lower extremities) on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).
 
5.  If, in the course of adjudicating the TDIU claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disability/disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




